Citation Nr: 1534651	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  08-35 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether referral for an extraschedular rating is warranted based on the collective impact of service-connected disabilities.   


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied an increased rating in excess of 10 percent for rheumatic heart disease, and denied an increased rating in excess of 10 percent for right knee disability.  The Veteran appealed these denials, and perfected his appeals to the Board.

In a May 2010 decision, the Board denied the Veteran's claims for increased schedular ratings, and in so-doing also denied referring the claims to VA's Director of Compensation for consideration of the assignment of an extraschedular rating or ratings for these disabilities.  During the pendency of the appeal, in an August 2012 decision, the RO increased the evaluation of rheumatic heart disease from 10 to 30 percent.  

The Veteran appealed the Board's determinations to the United States Court of Appeals for Veterans Claims (CAVC).  In March 2013, CAVC issued a Memorandum Decision which affirmed the Board's May 2010 denial of increased schedular ratings for rheumatic heart disease and right knee disability and affirmed that portion of the decision which denied referral for extraschedular consideration of his heart disease and right knee degenerative changes.

The Veteran appealed the CAVC determination, and in August 2014 the United States Court of Appeals for the Federal Circuit (Federal Circuit) reversed CAVC's holding with respect to the propriety of the Board's extraschedular determinations.  Specifically, the Federal Circuit held that "[t]he plain language of [38 C.F.R. §] 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities.  The regulation is specifically directed to the 'exceptional case where the schedular evaluations' are inadequate."  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The Federal Circuit therefore remanded the matter back to CAVC.

In November 2014, CAVC remanded this issue to the Board, noting that its own March 2013 decision was "unaffected by the Federal Circuit's reversal" with regard to "schedular ratings for a right knee disability and rheumatic heart disease, and the extraschedular determinations for right knee disability and rheumatic heart disease on an individual basis."  Johnson v. McDonald, No. 10-1785, 2014 WL 6634223 (Vet. App. Nov. 24, 2014) (memorandum decision).  Rather, CAVC's remand was limited, ordering the Board to only consider the collective impact of the Veteran's service-connected disabilities in making an extraschedular determination.

In the meantime, the Veteran separately perfected appeals of several unrelated issues, including an appeal from an August 2012 RO decision which denied service connection for an acquired psychiatric disorder.  In September 2014 the Board remanded this issue to the RO for additional development and readjudication.  In that same decision, the Board also remanded a claim for a total disability rating based on individual unemployability (TDIU) which had previously been before the Board in May 2010.  The Board's remand of this latter issue was due to a finding that final adjudication of the matter of entitlement to a TDIU was inextricably intertwined with the resolution of the Veteran's claim of service connection for an acquired psychiatric disorder.  The RO has not yet taken action on the Board's August 2012 remand orders, and the foregoing issues are not currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The singular issue on appeal to the Board is the matter of whether referral for an extraschedular rating is warranted based on the collective impact of the Veteran's service-connected disabilities.  In June 2015, the Veteran's counsel argued that this matter was "inextricably intertwined with the issues pending before the [Agency of Original Jurisdiction]," namely entitlement to TDIU and service connection for PTSD, which had been remanded by the Board for additional development and adjudication in September 2014.

Action taken on remand of the matters of service-connection for an acquired psychiatric disorder and TDIU could potentially impact the issue of referral for consideration of entitlement to an extraschedular rating.  Specifically, such remand may result in service connection for PTSD, and presents the potential that development of the matter of TDIU may produce evidence bearing on the question of extraschedular referral.  Thus, the Board concedes that, as argued by Veteran's counsel, the issues are inextricably intertwined.  See Johnson, 762 F.3d at 1365; see also Harris v. Derwinski, 1 Vet.App. 180, 183 (1991), overruled on other ground by Tyrues v. Shinseki, 23 Vet.App. 166, 177-79 (2009); see also Smith v. Gober, 236 F.3d 1370, 1372 (2001) (inextricably intertwined claims should be adjudicated together in the interest of judicial economy).

Given the foregoing, the Board finds that the appropriate course of action is to remand the current matter back to the RO, in order to await further action on the matters of entitlement to service connection for an acquired psychiatric disorder and entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Complete those actions indicated in the Board's September 2014 remand.  Only once such actions have been completed, the RO should indicate whether referral of the matter to the Director, Compensation and Pension Service is warranted for consideration of an extraschedular rating is warranted based on the collective impact of service-connected rheumatic heart disease and right knee degenerative joint disease pursuant to 38 C.F.R. § 3.321(b).

2.  After completing all indicated development, whether or not submission to the Director, Compensation and Pension Service is deemed to have been warranted, readjudicate the claims on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case addressing all issues on appeal, specifically to include whether referral for an extraschedular rating is warranted based on the collective impact of service-connected rheumatic heart disease and right knee degenerative joint disease, should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

